DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

Status of the Claims
By amendment filed December 21, 2021 claim 1 has been amended. Claims 11 through 20 were previously withdrawn. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed December 21, 201 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant alleges that neither Ahn nor Choi teach that the metal nanopatterns/nanowires had a same predetermined interval between each of the nanopatterns but does not provide any further .
However, in order to further prosecution, additional prior art is being cited to show that forming nanopatterns with the same predetermined interval between each pattern was known in the art. As will be discussed further below, both Ahn and Choi were directed toward using silver/metallic nanowires to form electrodes. As taught by Chang (U.S. Patent # 9,530,652), it was known in the art to form electrodes out of nanowires wherein the nanopatterns/electrodes were patterned with the same predetermined interval between each pattern. Therefore the claims are still obvious in view of the previous cited prior art and new prior art necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (NPL Document, Extremely Robust and Patternable Electrodes for Copy-Paper-Based Electronics) in view of Chang et al (U.S. Patent # 9,530,652).
	In the case of claims 1 and 6-10, Ahn teaches a method for manufacturing a thin metal layer assembly in the form of a patternable silver nanowire electrode on paper (Abstract). Ahn teaches a process of forming a thin metal layer including regularly preated nanopatterns in the form of a layer of a plurality of siliver nanowires (AgNWs) on a preliminary substrate. The layer of AgNWs is then chemically reduced followed by separating the reduced layer by immersing the reduced layer and preliminary substrate in water wherein the separated reduced layer of AgNWs are moved to a hydrophobic film/carrier substrate comprised of Teflon/polytetrafluoroethylene. Furthermore, the separated reduced metal layer/AgNWs were bonded to a target substrate comprising pressing the layer to the target substrate. (Page 19032, 1st and 2nd paragraphs of Results and Discussion – Dry Transfer Process, Figure 1 and Page 19035 Experimental Procedures, Sample Preparation and Reduction of AgNWs sections)

	 Chang teaches a method for forming electrodes from patterned silver nanowires (Abstract). Chang teaches that the silver nanowires were sprayed onto a surface and then patterned (Column 9 Lines 30-54 and Figure 1) and as shown in Figure 1 of Chang the nanowires/nanopatterns 20 had a same predetermined interval between each pattern. Chang further that having a same predetermined interval between the patterns/electrodes of nanowires prevented electrical conduction between the patterns (Column 11 Lines 15-20 and Figure 4(c)).
	Based on the teachings of Chang, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the nanowire nanopatterns of Ahn to have a same predetermined interval between each of the nanopatterns because this was a known formation in the art for nanowire electrodes and would have prevented electrical conduction between each of the electrodes.
	As for claim 5, as was discussed previously, the metal layer comprised.












Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (U.S. Patent Publication No. 2017/0157670) in view Chang et al.
	In the case of claim 1, Choi teaches a method for manufacturing a thin metal layer assembly in the form of a metallic nanowire transparent electrode (Abstract). The method of Choi comprised forming a thin metal layer including regularly repeated nanopatterns in the form of a layer of a plurality of metal nanowires on a preliminary substrate (Page 2 Paragraph 0037, 0043-0044 and Figure 1). Choi further teaches having chemically reduced the nanowire layer to 
	Choi does not specifically teach that the nanopatterns/nanowires were formed such that a same predetermined interval was between each of the nanopatterns. However, as was discussed previously, Choi teaches that the metallic nanowires/nanopatterns were used to form electrodes.
	Chang teaches a method for forming electrodes from patterned silver nanowires (Abstract). Chang teaches that the silver nanowires were sprayed onto a surface and then patterned (Column 9 Lines 30-54 and Figure 1) and as shown in Figure 1 of Chang the nanowires/nanopatterns 20 had a same predetermined interval between each pattern. Chang further that having a same predetermined interval between the patterns/electrodes of nanowires prevented electrical conduction between the patterns (Column 11 Lines 15-20 and Figure 4(c)).
	Based on the teachings of Chang, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the nanowire nanopatterns of Choi to have a same predetermined interval between each of the nanopatterns because this was a known formation in the art for nanowire electrodes and would have prevented electrical conduction between each of the electrodes.
	As for claim 2, Choi teaches that when forming the metal layer at least a part of the layer was oxidized (Page 3 Paragraph 0054-0055).
	As for claims 3 and 4, Choi teaches that the metal layer was reduced using vaporized reducing agents which included hydrazine (Pages 2-3 Paragraphs 0048-0051).

	As for claim 6, Choi teaches that the reduced layer was separated by soaking/immersing the layer and preliminary substrate in water (Pages 3-4 Paragraphs 0068-0070).













Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al in view of Chang et al as applied to claim 1 above, and further in view of Ahn et al.
	The teachings of Choi in view of Chang as they apply to claim 1 have been discussed previously and are incorporated herein.
	As for claim 7-9, though Choi teaches having separated the reduced metal layer/nanowires from the preliminary substrate so as to be transferred to a target substrate Choi does not teach that the separated layer was moved onto a carrier substrate. However, as was discussed previously, Choi was directed toward forming a silver nanowire electrode which after being reduced was separated from a preliminary substrate by soaking the nanowire in water prior to transferring the nanowire layer to a target substrate.
	Ahn teaches a method for manufacturing a thin metal layer assembly in the form of a patternable silver nanowire electrode on paper (Abstract). Ahn teaches a process of forming a thin metal layer including nanopatterns in the form of a layer of siliver nanowires (AgNWs) on a preliminary substrate. The layer of AgNWs is then chemically reduced followed by separating the reduced layer by immersing the reduced layer and preliminary substrate in water wherein the separated reduced layer of AgNWs are moved to a hydrophobic film/carrier substrate comprised of Teflon/polytetrafluoroethylene. Furthermore, the separated reduced metal layer/AgNWs were bonded to a target substrate comprising pressing the layer to the target substrate. (Page 19032, 1st nd paragraphs of Results and Discussion – Dry Transfer Process, Figure 1 and Page 19035 Experimental Procedures, Sample Preparation and Reduction of AgNWs sections)
	Based on the teachings of Ahn, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have moved the separated reduced metal/nanowire layer of Choi in view of Chang onto a carrier substrate in the form of a hydrophobic film of Teflon/polytetrafluoroethylene because this was a known transfer process in the art for transferring reduced nanowires from a preliminary substrate to a target substrate on which electrodes will be formed.
	As for claim 10, though Choi teaches having bonded the separated metal/nanowire layer onto a target substrate Choi does not teach that the bonding comprised pressing the layer onto the target substrate. However, as was discussed previously, Ahn taught that separated metal/nanowire layers were bonded to a target substrate by pressing.
	Therefore, based on the teachings of Ahn, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have pressed the separated reduced metal/nanowire layer onto the target substrate of Choi in view of Chang because this was a known process in the art for bonding reduced nanowires onto a substrate to form an electrode.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,679,764. Although the claims at issue are not identical, they are not patentably distinct from each other because both the U.S. Patent and the present application claim substantially the same process for forming a thin metal layer assembly wherein a metal layer having nanopatterns such as a layer of nanowires is formed on a preliminary substrate, chemically reduced, separated from the preliminary substrate and then bonded onto a target substrate.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,780,494. Although the claims at issue are not identical, they are not patentably distinct from each other because both the U.S. Patent and the present application claim substantially the same process for forming a thin metal layer assembly wherein a metal layer having nanopatterns such as a layer of nanowires is formed on a preliminary substrate, chemically reduced, separated from the preliminary substrate and then bonded onto a target substrate.

Conclusion
	Claims 1 through 10 have been rejected. Claims 11 through 20 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712